DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 09/02/2022 Amendment.
Objection to tile of the invention is withdrawn.
Claims 1-2, 5-10, 13-18 are pending and examined.  Claims 3-4 and 11-12 are cancelled

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6,10, 13-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,239,505 to Fazio et al. (hereafter Fazio) in view of US 8,452,913 to Sudo (hereafter Sudo).
Regarding independent claim 1, Fazio teaches a memory system comprising: 
a memory device including a plurality of memory blocks (FIG. 2: blocks 1 to block n); and 
a memory controller configured to communicate with the memory device (FIG. 2: comprising state control and refresh control 30), and control the memory device, 
wherein the memory controller further: 
checks rows (FIG. 4: step 204 is repeated for first to last address of memory array 21 of FIG. 2) during a preset target time period (during refresh operation starting from erase command is received, see 10:53-63), 
determines, row inherently storing valid data, among the plurality of memory rows, as a target of a refresh operation of rewriting data stored in the target memory rows (FIG. 4: the result of NO in step 204, see 10:24-35. The NO result indicates that the row does not belong to the erased block, and therefore, its data has not been erased and still valid.  In addition, the sole purpose of refresh operation is to ensure the integrity of data stored in used blocks BLOCK 1 to BLOCK n of FIG. 2 except erased block.  For data requiring integrity, it must be valid data), and 
executes a refresh operation on the target memory row (FIG. 4: the result of YES in step 207),
wherein the reference operation is an erase operation or a read operation (in this case, erase operation), and 
wherein, when the reference operation is an erase operation, the memory controller determines prior to the refresh operation, as the target memory row, a memory row on which an erase operation has never been executed during the target time period (FIG. 4: step 204 is performed prior to steps 205, 207 and 208.  When the target memory row is not within the erased block in step, this means an erase operation has never been executed on the target row when the erase command is received) and in which the valid data is stored among the plurality of memory rows (because only valid data stored in used blocks needs refreshing).
Fazio teaches an execution state of a reference operation is checked for each of the memory rows instead of memory blocks.  Fazio does not teach the execution state of the reference operation on each of the memory blocks is stored as first information.
Sudo teaches the execution state of an erase operation on each of the memory blocks is stored as erase flag information (see FIG. 2). 
Since Fazio and Sudo are both from the same field of endeavor, the purpose disclosed by Sudo would have been recognized in the pertinent art of Fazio.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to store erase status of each of the memory blocks as suggest in Sudo the memory device of Fazio in order to keeping track of their erase status for later use and saving time (see Sudo, 2:8-25).  For example, the steps 204, 209 and 206 of Fazio could be eliminated and refresh operation would speed up significantly by checking the erase status of target memory block for refresh operation instead of checking if address of each of the memory rows is within the erased block.
Regarding dependent claim 2, Sudo teaches wherein the memory controller further manages the first information as a bitmap including bits respectively corresponding to the plurality of memory blocks (see FIG. 2).
Regarding dependent claim 5, Sudo implicitly teaches wherein the memory controller further initializes the first information when all of the plurality of memory blocks have ever been erased during the target time period (FIG. 2: erase flag “00” in use-end blocks; also see FIG. 4 for transition of erase flags) or no valid data is stored in a memory block which has never been erased during the target time period among the plurality of memory blocks (FIG. 2: erase flag “11” in unused blocks, also see FIG. 4 for transition of erase flags).
Regarding dependent claim 6, Fazio teaches wherein, when the reference operation is implicitly a read operation (in case erase command is an erase verify command, see 8:17-18, a read operation is included to ensure the data is properly erased), the memory controller determines, as the target memory row, FIG. 4: the result of NO in step 204, see 10:24-35) used blocks BLOCK 1 to BLOCK n of FIG. 2).
Regarding independent claim 10, Fazio teaches a method for operating a memory system including a memory device including a plurality of memory blocks (FIG. 2: blocks 1 to block n), the method comprising:
checks rows (FIG. 4: step 204 is repeated for first to last address of memory array 21 of FIG. 2) during a preset target time period (during refresh operation starting from erase command is received, see 10:53-63), 
determines, row inherently storing valid data, among the plurality of memory rows, as a target of a refresh operation of rewriting data stored in the target memory rows (FIG. 4: the result of NO in step 204, see 10:24-35. The NO result indicates that the row does not belong to the erased block, and therefore, its data has not been erased and still valid.  In addition, the sole purpose of refresh operation is to ensure the integrity of data stored in used blocks BLOCK 1 to BLOCK n of FIG. 2 except erased block.  For data requiring integrity, it must be valid data), and 
executes a refresh operation on the target memory row (FIG. 4: the result of YES in step 207),
wherein the reference operation is an erase operation or a read operation (in this case, erase operation), and 
wherein, when the reference operation is an erase operation, the determining of the target memory row includes determining prior to the refresh operation, as the target memory row, a memory row on which an erase operation has never been executed during the target time period  (FIG. 4: step 204 is performed prior to steps 205, 207 and 208.  When the target memory row is not within the erased block in step, this means an erase operation has never been executed on the target row when the erase command is received) and in which valid data is stored among the plurality of memory rows (because only valid data stored in used memory blocks needs refreshing).
Fazio teaches an execution state of a reference operation is checked for each of the memory rows instead of memory blocks.  Fazio does not teach the execution state of the reference operation on each of the memory blocks is stored as first information.
Sudo teaches the execution state of an erase operation on each of the memory blocks is stored as erase flag information (see FIG. 2).  
Since Fazio and Sudo are both from the same field of endeavor, the purpose disclosed by Sudo would have been recognized in the pertinent art of Fazio.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to store erase status of each of the memory blocks as suggest in Sudo the memory device of Fazio in order to keeping track of their erase status for later use and saving time (see Sudo, 2:8-25).  For example, the steps 204, 209 and 206 of Fazio could be eliminated and refresh operation would speed up significantly by checking the erase status of target memory block for refresh operation instead of checking if address of each of the memory rows is within the erased block.
Regarding dependent claim 13, Sudo implicitly teaches initializing the first information when all of the plurality of memory blocks have ever been erased during the target time period (FIG. 2: erase flag “00” in use-end blocks; also see FIG. 4 for transition of erase flags)  or no valid data is stored in a memory block which has never been erased during the target time period among the plurality of memory blocks (FIG. 2: erase flag “11” in unused memory blocks, also see FIG. 4 for transition of erase flags).
Regarding dependent claim 14, Fazio teaches wherein, when the reference operation is implicitly a read operation (in case erase command is an erase verify command, see 8:17-18, a read operation is included to ensure the data is properly erased), the determining of the target memory block includes determining, as the target memory block, a memory block on which a read operation has never been executed during the target time period (FIG. 4: the result of NO in step 204, see 10:24-35) used memory blocks BLOCK 1 to BLOCK n of FIG. 2).
Regarding independent claim 17, Fazio teaches an operating method of a controller, the operating method comprising: 
controlling a nonvolatile memory device to perform an erase operation on one or more memory blocks (FIG. 2: when erase command is received for a selected block at refresh control circuitry 30, see 9-58-62) during a target time period (starting when the erase command is received, see 10:53-63); and 
controlling the nonvolatile memory device to perform a refresh operation on a target memory row inherently storing valid data among the memory blocks (refresh operation begins as soon as the erase verify operation to the select block is completed, see 10:53-63.  The sole purpose of refresh operation is to ensure the integrity of data stored in used memory blocks BLOCK 1 to BLOCK n of FIG. 2 except erase block.  For data requiring integrity, it must be valid data), 
wherein the target memory row is determined prior to refresh operation (FIG. 4: refresh operation for the target row is performed in steps 205, 207 and 208, while the determination is performed in step 204),
wherein the erase operation is not performed on the target memory row during the target time period (FIG. 4: the result of NO in step 204, see 10:24-35), and 
wherein the valid data is stored in the target memory row during the target time period (because only valid data stored in memory blocks BLOCK n of FIG. 2 except erase block need refreshing).
Fazio teaches an execution state of a reference operation is checked for each of the memory rows instead of memory blocks.  Fazio does not teach the execution state of the reference operation on each of the memory blocks is stored as first information.
Sudo teaches the execution state of an erase operation on each of the memory blocks is stored as erase flag information (see FIG. 2). 
Since Fazio and Sudo are both from the same field of endeavor, the purpose disclosed by Sudo would have been recognized in the pertinent art of Fazio.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to store erase status of each of the memory blocks as suggest in Sudo the memory device of Fazio in order to keeping track of their erase status for later use and saving time (see Sudo, 2:8-25).  For example, the steps 204, 209 and 206 of Fazio could be eliminated and refresh operation would speed up significantly by checking the erase status of target memory block for refresh operation instead of checking if address of each of the memory rows is within the erased block.
Regarding independent claim 18, Fazio teaches an operating method of a controller, the operating method comprising: 
controlling a nonvolatile memory device to perform a read operation on one or more memory blocks (FIG. 2: when erase command is received for a selected block at refresh control circuitry 30, see 9-58-62.  In case erase command is an erase verify command, see 8:17-18, a read operation is included to ensure the data is properly erased) during target time period (starting when the erase verify command is received, see 10:53-63); and 
controlling the nonvolatile memory device to perform a refresh operation on a target memory row inherently storing valid data among the memory blocks (refresh operation begins as soon as the erase verify operation to the select block is completed, see 10:53-63.  The sole purpose of refresh operation is to ensure the integrity of data stored in used memory blocks BLOCK 1 to BLOCK n of FIG. 2 except erased block.  For data requiring integrity, it must be valid data), 
wherein the target memory row is determined prior to refresh operation (FIG. 4: refresh operation for the target row is performed in steps 205, 207 and 208, while the determination is performed in step 204),
wherein the target memory row is in any of a memory block, on which the read operation is not performed during the target time period (FIG. 4: the result of NO in step 204, see 10:24-35), and a memory row, on which an error occurs while the read operation is performed during the target time period (FIG. 4: the result of YES from step 207, also see 9:63-10:34).
Fazio teaches an execution state of a reference operation is checked for each of the memory rows instead of memory blocks.  Fazio does not teach the execution state of the reference operation on each of the memory blocks is stored as first information.
Sudo teaches the execution state of an erase operation on each of the memory blocks is stored as erase flag information (see FIG. 2). 
Since Fazio and Sudo are both from the same field of endeavor, the purpose disclosed by Sudo would have been recognized in the pertinent art of Fazio.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to store erase status of each of the memory blocks as suggest in Sudo the memory device of Fazio in order to keeping track of their erase status for later use and saving time (see Sudo, 2:8-25).  For example, the steps 204, 209 and 206 of Fazio could be eliminated and refresh operation would speed up significantly by checking the erase status of target memory block for refresh operation instead of checking if address of each of the memory rows is within the erased block.

Allowable Subject Matter
Claims 7-9 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 7: checks, for each of the plurality of memory blocks, second information indicating a total erase/write count for the plurality of memory blocks at a latest time point when the reference operation on each memory block has been executed, and determines a sequence in which refresh operations on the target memory blocks are executed based on the second information, and wherein the memory controller executes the refresh operations on the target memory blocks according to the sequence.
With respect to dependent claim 15: checking, for each of the plurality of memory blocks, second information indicating a total erase/write count for the plurality of memory blocks at a latest time point when the reference operation on each memory block has been executed; and determining a sequence in which refresh operations on target memory blocks are executed, based on the second information, and wherein the refresh operation is executed on the target memory block according to the sequence.

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered and they are partially persuasive.
Response to FIG. 4 of Fazio does not consider whether valid data is stored:
Applicant argues that Fazio does not suggests valid data is stored in target block (see Applicant Remarks, pages 14-15).  Examiner respectfully disagrees with this statement. It is common knowledge that the sole purpose of refresh operation is to ensure the integrity of data stored in memory blocks.  For data requiring integrity, it must be valid data.  It is not known in the memory technology that refresh operation is performed on memory blocks storing invalid data because such operation would waste power consumption, memory resources and time for no purpose. 
Examiner agrees that step 204 only determines whether the address/row is within the erase block, and it does not explicitly consider the validity of data stored therein.  However, it is obvious that the NO result in step 204 indicates that the address/row does not belong to the erased block. This means the data of the address/row has not been erased during the preset target time period and needs to be refreshed due to gate and drain disturbances. The data need to be refreshed is obviously valid data. 
Response to Fazio does not teach that a target memory block is determined prior to a refresh operation:
Applicant argues that Fazio does not teach a target memory block is determined prior to a refresh operation (see Applicant’s Remarks, pages 15-16).  Examiner finds the argument partially persuasive.  Fazio, in fact, suggests a target memory row is determined prior to a refresh operation instead of a target memory block.  Applicant is kindly referred to Examiner’s motivation to combine Fazio and Sudo in at least claim 1 as how target memory block should be determined prior to a refresh operation instead of target memory row.
Applicant further cites Fazio, cols 9 and 10 to support the argument.  Examiner notices that the passage describes how data in a memory location is addressed and refreshed, not the flash EPROM 20 as a whole.  Fazio teaches the flash EPROM 20 is refreshed as a whole when an erase command is received for a selected block in col. 10, line 49 to col. 11, line 31, and as shown in every steps of FIG. 4.
Response to step 207 does not disclose a reason why  a refresh operation is needed:
Applicant argues that step 207 of Fazio does not disclose the refresh operation is needed for a memory block on which an error has ever occurred during a read operation executed during the target time period as in claim 6 (see Applicant’s Remarks, page 17).  In response, step 207 of Fazio is determination if data in a memory location of flash EPROM 20 needs to be refreshed/rewritten.  The refresh operation is needed for flash EPROM 20 as a whole when an erase command is received for a selected block in order to eliminate gate disturbance and drain disturbance on other blocks described in col. 1, line 54 to col. 2, line 57. 
Response to argument regarding claims 7-9, 15 and 16:
Examiner finds the argument persuasive.  Applicant is kindly referred the above rejection as how Examiner interprets the recited limitations of claim 6 in this current Office Action.
Applicant’s arguments with respect to claim 7 have been considered and found persuasive (see Applicant’s Remarks, pages 18-19).  The rejections of claims 7-9 and 15-16 are withdrawn.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 6, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824